Title: From Thomas Jefferson to Fulwar Skipwith, 4 May 1803
From: Jefferson, Thomas
To: Skipwith, Fulwar


          
            Dear Sir
            Washington May 4. 1803.
          
          I am about to ask from you the execution of a troublesome commission, without being able to encourage it’s undertaking by an assurance that it may not be repeated hereafter. the meanness of quality, as well as extravagance of price of the French wines which can be purchased in this country have determined me to seek them in the spot where they grow. when in France I visited all the remarkeable wine cantons, went into the vineyards & cellars of those whose crops were of the first quality, noted their names, quantities and prices, and after my return to Paris took my supplies regularly from the owner of the best vineyard, whose interest for the character of his wine ensured his fidelity as to quality & price. the wines of Champagne can be best got by the way of Paris, where the agency of a friend becomes necessary. this agency I take the liberty of solliciting from you. the following were the places, persons & quantities for Champagne of the first quality when I was there in 1788.
          at Aij. Monsr. Dorsay made 1100. pieces, M. le Duc 400. M. de Villermont 300. M. Janson 250.
          at Auvillaij the Benedictines made 1000. pieces, & l’Abbatiale 1100.
          at Pierrij M. Casotte made 500. pieces, de la Motte 300. de Failli 300. Hoquart 200. les Seminaristes 150
          at Verzis Verzennis, the property of the Marquis de Silleri, were made the wines called de Silleri.
          of all these however the wines of Aij made in M. Dorsay’s vineyard, were the best; and from him I always afterwards took my supplies. his homme d’affaires was then a Monsr. Louis, & I paid always from 3.₶ to 3₶-10s the bottle for the best, & of the best years. I am told wines have considerably risen since that. M. Dorsay lived in Paris during winter, I believe on the Quai D’orsay. I think there is little reason to doubt that the culture of so great a property & of such established reputation has been kept up in perfection. but this presumption is submitted to the controul of your information & enquiry, my object being to get the best, & only from an old customer of preference, if his wines maintain their relative excellence. I would wish 400. bottles of the white champagne, non-mousseux, of the best year now on hand. for which purpose I shall inclose herein a bill of exchange for 400. Dollars, which not being yet recieved, shall be explained in a postscript. the package of the wine on the spot should be recommended to be made with great care, and some attention is requisite on their passage from Aij to Havre that they may not be exposed to a hot sun. at Havre be so good as to address them to mr Barnet our Consul, if there, & if not then to M. de la Motte, either of whom will take the charge off your hands at that place. it is essential that they should leave Havre by the middle of July, or they will not be here in time to save me from the necessity of buying here bad & dear. consequently there will be no time to lose after you recieve this letter.   The wines of Burgundy would be very desireable, and there are three kinds of their red wines Chambertin, Voujeau & Veaune, and one of their whites, Monrachet which under favorable circumstances will bear transportation, but always with risk of being spoiled if exposed, on the way, to either great heat or cold, as I have known by experience since I returned to America. unless the Champagnes have risen in price more than I am informed, there may be something left of my bill which I should like to recieve in Chambertin & Monrachet in equal and ever so small quantities, if you can take the trouble of getting it for me, merely as an experiment. if it succeeds I may ask a quantity the next year. it should leave it’s cellars in Chambertin & Monrachet about the beginning of October and come through without delay at either Paris or Havre. there was living at Beaune near Chambertin & Monrachet, a tonnelier named Parent, who being a taster & bottler of wines by trade was my conductor thro’ the vineyards and cellars of the Cote, & ever after my wine broker & correspondent. I inclose you the last letter I recieved from him, by which you will see that, if living, he will execute for me faithfully any order you may be so good as to send him. the only wines of 1st. quality made at Monrachet, were in the vineyards of M. de Clermont, and of the Marquis de Sarsnet of Dijon. I shall be happy to recieve a line of information as soon as the Champagne is under way. Epernay the center of the wine villages is but a day’s journey from Paris.—we are just now learning from a message of the British king to parliament that war with France is probable. Accept my friendly salutations, & assurances of great esteem.
          
            Th: Jefferson
          
          
            P.S. the bill inclosed is for 2100.₶ from V. duPont de Nemours & co. on Messrs. duPont de Nemours pere et fils et co. Banqrs. rue de Montholon No. 300. dated May 7. 1803. at 60. days sight.
          
        